ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-316, concluding on the record certified to the Board pursuant to Rule (default by respondent), that JOHN D. ORTH of RIVER EDGE, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.15(b) (failure to promptly deliver funds to third party), RPC 1.15(d) and Rule l:21-6(a)(l) (commingling of personal and client funds), RPC 1.15(d), Rule l:21-6(a)(2), Rule l:20-l(c) (failure to update attorney registration information, failure to maintain business account, and payment of personal expenses with trust account checks), RPC 8.1(b) and Rule l:20-3(g)(3) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JOHN D. ORTH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.